Mikoll, J. P.
(dissenting). I respectfully dissent.
A fair reading of plaintiffs’ complaint under the relaxed standards governing CPLR 3211 dismissal motions supports plaintiffs’ position that the purpose of the action is to enforce their judgment by setting aside the claimed fraudulent conveyance or, alternatively, permitting them to attach the payments received by defendants Lois Lansing and Jean Adams thereunder. The majority holds, however, that even if plaintiffs’ action is viewed as one to enforce a money judgment, it is time barred. I disagree.
The fact that the equitable relief sought by plaintiffs implicates application of the provisions of Debtor and Creditor Law article 10 pertaining to fraudulent conveyances does not render the action based on fraud requiring application of the six-year Statute of Limitations. In a like situation presented in Altman v Finkel (268 App Div 666, affd 295 NY 651), the Court observed that “[t]he present action is not one brought under article 10 of the Debtor and Creditor Law, although [that law] states the rule of law applicable to the rights of a subsequent creditor” (id., at 671-672 [emphasis supplied]). While the majority cites Siegman v Rosen (248 AD2d 180) in support of its holding, I believe that case supports a contrary determination. In Siegman v Rosen (supra), the First Department held that “[t]he six-year Statute of Limitations for claims for fraudulent conveyances is not applicable to and, accordingly, should not have been invoked to preclude proof relevant to, that aspect of plaintiff petitioner’s ‘suit in aid of execution to discover assets for the purpose of producing satisfaction’ for a judgment * * * A suit in aid of execution is a separate cause of action brought pursuant to CPLR 5227, not the Debtor and Creditor Law * * * [which] does not and indeed cannot accrue until judgment is entered against the debtor” (id., at 180, quoting Altman v Finkel, supra, at 671-672; see generally, Siegel, Practice Com*819mentarles, McKinney’s Cons Laws of NY, Book 7B, CPLR C5225:7, at 267-268).
I would therefore hold that plaintiffs’ action was timely commenced and reinstate the complaint, noting that once characterized as an enforcement proceeding, Supreme Court would be empowered to grant plaintiffs the right to escrow mortgage payments against defendants without reaching the question of their right to escrow such payments vis-a-vis the New Hope Gospel Fellowship.
Ordered that the order is affirmed, with costs.